Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/03/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
Claim 1-2, 6, 10, 15-18, and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Hegler et al. (US 2013/0291988 hereinafter “Hegler”) in view of Zuber et al. (US 8,002,167 hereinafter “Zuber”).
In regard to claims 1 and 22, Hegler discloses a press fitting device (Fig. 2, 30) for establishing a fluid tight connection with at least one pipe section (Fig. 2, pipe at 48), 
the press fitting device comprising:
at least one cap element (Fig. 2, 50) positioned around the at least one pipe section (Fig. 2, 50 is positioned around 48); and 
at least one ring member (Fig. 2, 32),
the at least one ring member configured to generate or actively generate a sound when a gaseous fluid flows along or through the press fitting device (Fig. 2, vent passage 54 of 32 is capable of actively generating a sound as fluid flows through during a leak similar to applicant’s invention where sound is generated by fluid flow through a vent hole) in a press fit condition, in which the connection is press-fit, if the connection is not fluid-tight (Fig. 2, press-fit connection at 42 and if it is not fluid-tight then the escaped fluid would flow through the vent passage 54. See note below.); and 
a fluid vibration member (Fig. 2, surface of the vent passage 54 defines a fluid vibration member of 32) positioned such that a 6842467.1gaseous fluid flowing through the press fitting device is incident on the fluid vibration member so that the fluid is caused to vibrate (Fig. 2, fluid is incident on 32 by flowing through 54).    
Hegler does not expressly disclose the at least one ring member overlying at least a portion of the at least one cap element. 
In the related field of welded pipe connections, Zuber teaches positioning a tube end (Fig. 2, tube 2 and end of 2 at 4) in a widened section of a ring member (Fig. 2, widened section at 7 and ring member 3) for welding (Fig. 2, tube 2 and member 3 are welded together at 7 where 3 overlies the end of 2) in order to have the advantage of both radial and axial locking of the weld (In 1:38-64 discloses the benefits of welding the tube end 2 in a widened section of a ring member 3).
It would have been obvious to one having ordinary skill in the art to have modified the weld 52 between 50 and 32 of Hegler such that 32 overlies the end of 50 at 52 in order to have the advantage of radial and axial locking of a welded connection as taught by Zuber.
It is also noted that functional recitations and statements of intended use do not serve to patently distinguish the claimed structure over that of the reference(s), as long as the structure of the cited reference(s) is capable of performing the intended use. See MPEP § 2114. In this case, the recitation of “configured to generate a sound…in a pre-press fit condition…in a press fit condition…if the connection is not fluid-tight” is a functional recitation intended to generate a sound. Since the structure of the vent passage 54 of Hegler is capable of generating a sound, then it meets the limitation of “configured to generate a sound…in a pre-press fit condition…in a press fit condition…if the connection is not fluid-tight” at least for condition “b)” and “d)”. 
In regard to claim 2, Hegler and Zuber discloses the press fitting device according to claim 1, and Hegler further discloses the press fitting device is configured to generate the sound in the form of density fluctuations in the gaseous fluid flowing along or through the press fitting device (Fig. 2, the sound generated as fluid flows through 54 in the form of density fluctuations similar to the applicant’s invention such that fluid flows through a passage and generates a sound. See note above for claim 1 regarding functional recitations.).  
In regard to claim 6, Hegler and Zuber discloses the press fitting device according to claim 1, and Hegler further discloses the press fitting device comprises a fluid guide channel (Fig. 2, vent passage 54 defines a fluid guide channel) and the fluid vibration member is positioned such that a fluid flowing through the fluid guide channel is incident on the fluid vibration member so that the fluid and is caused to vibrate (Fig. 2, the fluid flowing through 54 can be interpreted as vibrating as it contacts the walls of 54 in order to vent out).  
In regard to claim 10, Hegler and Zuber discloses the press fitting device according to claim 1, and Hegler further discloses the fluid vibration member is made from a rigid material (Fig. 2, in [0003] discloses these types of fittings can be made of carbon or stainless steel which are rigid materials).
In regard to claims 15 and 16, Hegler and Zuber discloses the press fitting device according to claim 1, and Hegler further discloses the press fitting device comprising a sleeve member (Fig. 2, 34) for being at least partially inserted into the at least one pipe section (Fig. 2) such that a fluid passage is formed between the sleeve member and the at least one pipe section in the prepress fit condition (Fig. 2, a fluid passage can be defined between 34 and 48 in a pre-press condition such that fluid can leak through).  
In regard to claim 17, Hegler and Zuber discloses the press fitting device according to claim 1, and Hegler further discloses wherein the at least one cap element is configured to be pressed by a press fitting tool (Fig. 2, 50 is capable of being pressed by a press fitting tool).  
See note for claim 1 regarding functional recitations. Since the functional recitation of configured to be pressed by a press fitting tool does not structurally differentiate 50 of Hegler to the applicant’s invention and 50 is capable of being press-fitted by a tool, then 50 of Hegler meets the required functional recitation.
In regard to claim 18, Hegler and Zuber discloses the press fitting device according to claim 1, and Hegler further discloses the press fitting device is configured to promote an increased volume of generated sound (Fig. 2, 30 is configured to promote increased volume of generated sound through passage 54 which provides an opening for fluid to escape and thus promotes an increased sound as compared to a device without a vent passage).
See note for claim 2 regarding functional recitations. Since the functional recitation of configured to promote an increased volume of generated sound does not structurally differentiate 30 and 54 of Hegler to the applicant’s invention of a hole for leaked fluid, then 30 and 54 of Hegler meets the required functional recitation.
In regard to claims 23 and 24, Hegler and Zuber discloses the press fitting device according to claim 1, but does not expressly disclose the sound is louder than background noise, the sound having a sound pressure which is at least by 10dB(A) higher than the sound pressure of background noise measured at a distance of 1 meter from the press fitting device;
wherein the sound has a sound pressure of 70 dB(A) or higher, when measured at a distance of one meter from the press fitting and at an air pressure of 0.2bar.
While Hegler do not expressly disclose the sound is louder than background noise, the sound having a sound pressure which is at least by 10dB(A) higher than the sound pressure of background noise measured at a distance of 1 meter from the press fitting or the sound has a sound pressure of 70 dB(A) or higher, when measured at a distance of one meter from the press fitting and at an air pressure of 0.2bar; the sound may be determined through the use of routine experimentation during the engineering design process to optimize the functionality of the device, suited to the intended use and desired parameters. 
It would have been obvious to one having ordinary skill in the art to have modified Hegler to have the sound is louder than background noise, the sound having a sound pressure which is at least by 10dB(A) higher than the sound pressure of background noise measured at a distance of 1 meter from the press fitting or the sound has a sound pressure of 70 dB(A) or higher, when measured at a distance of one meter from the press fitting and at an air pressure of 0.2bar, as the sound may be optimized to the desired operational parameters through the use of routine experimentation to have the advantage of ease of detecting a leak and audible to alert an operator or multiple operators near a dangerous leak. A person of ordinary skill in the art undertaking such experimentation would have had a reasonable expectation of success and the results would have been predictable.

Claims 3-4, 7-9, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Hegler (US 2013/0291988) in view of Zuber (US 8,002,167) and further in view of Preimesberger (US 2011/0025045).
In regard to claims 3, 7-9, and 19-20, Hegler and Zuber discloses the press fitting device according to claim 1, but does not expressly disclose the fluid vibration member is configured to separate a flow that makes a whistling sound;
wherein the fluid vibration member comprises a hole with an edge to separate the flow and promoting an increased volume of generated sound.
	In the related field of pipe connections, Preimesberger teaches a fitting (Fig. 1) with a leak detection hole (Fig. 1, opening 42) shaped to whistle in the event of a leak (In [0014], [0016], and [0018] discloses the whistle sound generated by 42).
	It would have been obvious to one having ordinary skill in the art to have modified the vent passage of Hegler in view of Zuber to be shaped with an edge separating a leaking flow of fluid that generates a whistling sound in order to have the advantage of detecting an improper assembly as taught by Preimesberger in [0018].
In regard to claim 4, Hegler and Zuber discloses the press fitting device according to claim 1, but does not expressly disclose the sound comprises a frequency lying in a range of 16 Hz to 20 kHz.
In the related field of pipe connections, Preimesberger teaches passage in a pipe connection (Fig. 1, hole of 20 creates an audible sound for leak detection) for leaks that creates an audible sound such as a “whistle” sound in order to have the advantage of indicating a leak (In [0004] and [0016-0018] discloses an audible whistle sound can indicate a leak and improper connection). Additionally, it is known that audible frequency for humans range from about 20 Hz to 20 kHz as disclosed at https://www.ncbi.nlm.nih.gov/books/NBK10924/#:~:text=Humans%20can%20detect%20sounds%20in,to%2015%E2%80%9317%20kHz.). 
It would have been obvious to one having ordinary skill in the art to have modified the vent passage of Hegler in view of Zuber to be shaped with an edge separating a leaking flow of fluid that generates an audible whistling sound in the range from about 20 Hz to 20 kHz in order to have the advantage of detecting an improper assembly as taught by Preimesberger.
While Hegler, Zuber, and Preimesberger do not explicitly disclose a frequency the range of 16 Hz to 20 kHz; the frequency may be determined through the use of routine experimentation during the engineering design process to optimize the functionality of the device, suited to the intended use and desired parameters. 
It would have been obvious to one having ordinary skill in the art to have modified Hegler in view of Zuber and Preimesberger to have a frequency lying in a range of 16 Hz to 20 kHz, as the frequency may be optimized to the desired operational parameters through the use of routine experimentation to have the advantage of ease of detecting a leak and audible to alert an operator. A person of ordinary skill in the art undertaking such experimentation would have had a reasonable expectation of success and the results would have been predictable.
In regard to claim 21, Hegler and Zuber discloses the press fitting device according to claim 1, but does not expressly disclose the sound generated by the press fitting device is audible to a human ear at a distance of at least two meters.
In the related field of pipe connections, Preimesberger teaches passage in a pipe connection (Fig. 1, hole of 20 creates an audible sound for leak detection) for leaks that creates an audible sound such as a “whistle” sound in order to have the advantage of indicating a leak (In [0004] and [0016-0018] discloses an audible whistle sound can indicate a leak and improper connection). Additionally, is known that audible frequency for humans range from about 20 Hz to 20 kHz as disclosed at https://www.ncbi.nlm.nih.gov/books/NBK10924/#:~:text=Humans%20can%20detect%20sounds%20in,to%2015%E2%80%9317%20kHz.) and 20 Hz travels at least 17 meters as disclosed at https://www.bksv.com/en/knowledge/blog/sound/wavelength-to-frequency#:~:text=The%20wavelength%20is%20defined%20as,20%2C%20which%20is%2017%20meters. 
It would have been obvious to one having ordinary skill in the art to have modified the vent passage of Hegler in view of Zuber to be shaped with an edge separating a leaking flow of fluid that generates an audible whistling sound in the range from about 20 Hz to 20 kHz which is capable of traveling at least two meters in order to have the advantage of detecting an improper assembly as taught by Preimesberger. 

Response to Arguments
Applicant’s arguments filed 09/15/2022, with respect to the rejection of claims 1-3, 15-17, 19, and 22 by the prior art Kong have been fully considered and are persuasive.  The rejection by the prior art Kong has been withdrawn. 

Applicant's arguments filed 09/15/2022 with respect to the rejection by the prior arts Hegler in view of Zuber have been fully considered but they are not persuasive.
In response to applicant’s arguments that Hegler with Zuber lacks a clear motivation to combine, however, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the prior art Hegler discloses a weld 22 shown in Fig. 1 and described in paragraph [0003] which is not enclosed in an annular space and the prior art Zuber in 1:38-64 teaches a weld connection that has high strength and the end of a tube is “enclosed at least partly in a positive-locking manner. This achieves the effect…a fixed connection both in the radial direction of the tube and in the axial direction is ensured. Due to the positive-locking enclosing…both galvanized and ungalvanized tubes can be used.”. Therefore, there is at least some teaching, suggestion, or motivation of Zuber that a weld enclosed in an annular space provides at least the advantage of high strength, a positive-lock, an ensured fixed connecting in both the radial and axial direction, and allow welding of different types of tubes such as both galvanized and ungalvanized tubes that would be absent in weld connection that are not enclosed such as the weld of Hegler. Therefore, it would have been obvious to one having ordinary skill in the art to have modified the weld of Hegler such that 32 overlies the end of 50 at 52 in order to have the advantages as taught by Zuber. 
In response to applicant’s arguments that Hegler teaches away from the proposed modification because the jacket 50 of Hegler is to be secured to the outer surface of the outer body, forcing excess fluid to vent through its outer body rather than through the vent port formed in the jacket, however, the vent port was only relied on extending through the outer body and not the jacket 50, see the previous Office Action and in the current rejection. The modification of Hegler in view of Zuber would result in the axial connection at 52 as shown in Fig. 2 to be a socket-type connection of Zuber which would not result in a vent port extending through jacket 50. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William S. Choi whose telephone number is (571)272-8223. The examiner can normally be reached Mon - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.S.C./Examiner, Art Unit 3679                                                                                                                                                                                                        
/ZACHARY T DRAGICEVICH/Primary Examiner, Art Unit 3679